Citation Nr: 1221008	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-46 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's original claim of entitlement to service connection for left knee disability was denied in a June 1979 rating decision.  The Veteran did not appeal the denial.  The RO declined to reopen the claim in July 2000 and September 2000.  The Veteran did not appeal.

In the April 2009 rating decision, the RO again denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for left knee disability.  The Veteran disagreed with the decision and perfected his appeal by filing a substantive appeal (VA Form 9) in December 2009.

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been made by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board's first inquiry is whether new and material evidence has been received sufficient to reopen the claim.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that this case must be remanded.

The Veteran seeks to reopen his claim of entitlement to service connection for left knee disability.  However, a review of the claims file does not indicate that the Veteran received appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for his claim to reopen.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  Specifically, the Veteran was not adequately notified of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran was also not adequately notified of the evidence and information necessary to reopen a disallowed claim (i.e., what constitutes new and material evidence), nor was he notified of what was required to substantiate the underlying claim for service connection.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that had been found insufficient in the previous denial.

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board finds that a remand is required to satisfy the notification provisions of the VCAA in accordance with Kent, supra, and the notice provisions of 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully complied with and satisfied in accordance with 38 C.F.R. § 3.159 (2011).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The AOJ must specifically apprise the Veteran of the requirement that, in accordance with 38 C.F.R. § 3.156, new and material evidence must be received in order to reopen his previously denied claim.  The notification letter should explain what constitutes new and material evidence, and the Veteran should be told of the bases for the previous denials and consequently what is now required to reopen.  See Kent, supra.  He should also be instructed as to what is required to substantiate the underlying service connection claim.  Id.  Specifically, the AOJ should identify the type of evidence (e.g., an opinion from a medical expert relating aggravation of a left knee disability to the Veteran's period of service) necessary to satisfy the element of the underlying claim which was found insufficient in the previous denial, in accordance with Kent, supra.  The notification letter should also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After notifying the Veteran in accordance with the VCAA, and affording the Veteran an opportunity to submit additional evidence, the AOJ should undertake any other development deemed appropriate, and consider the issue on appeal in light of any information or evidence received.  If the claim is reopened, the AOJ should consider whether additional evidentiary development is required, such as obtaining further medical opinion evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

